Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered. Currently claims 1-2, 4, 6, 9-24 are pending in the application, with claim 20 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 6, 9-19, 23-24 are rejected under 35 U.S.C.103 as being obvious over Kenney et al. (WO 2016/044547 A1), hereafter, referred to as “Kenney”, in view of Lub et al. (WO 2016/134972 A1), hereafter, referred to as “Lub”.

Regarding claim 1, and 23, Kenney teaches a photocurable silicone composition for three-dimensional (3D) printing (abstract), the photocurable silicone composition comprising of:
 an organopolysiloxane (para. {0019]) including an average of at least two silicon-bonded radiation-sensitive groups per molecule, wherein the radiation-sensitive groups include acryloyloxyalkyl groups or acrylate functional groups (para. [0079], [0086], and acrylate functional group in para. [0092]); 
an organopolysiloxane (para. {0019]) compound having an average of at least two silicon-bonded hydrogen atoms per molecule (para. [0079], [0086], silicon hydride group in para.  [0092], and claim 11);
silicon-bonded ethylenically unsaturated groups per molecule (para. [0079], [0086], alkynyl group in para.  [0092], and claim 11), thereby, Kenney teaching a photocurable composition, wherein the polysiloxane has two reactive aliphatic ethylene groups per molecule (claim 11, (A)).

Therefore, Kenney teaches that the composition comprises of organopolysiloxane that has at least two silicon bonded radiation sensitive groups per molecule having acrylate functional group. Additionally, Kenney also teaches that the composition also comprises of two silicon bonded ethylinically bonded unsaturated aliphatic group (alkynyl group), and it would have been obvious to any ordinary artisan that alkynyl group is not a (meth)acrylate.

Kenney teaches a photocurable silicone composition for three-dimensional (3D) printing (abstract), the photocurable silicone composition comprising the various forms of organosiloxanes.  Kenney also teaches that these organopolysiloxane and organosilicon compounds may independently be linear or branched, and comprise of any combination of M, D, T, and Q units as defined that represent the functionality of the structural units of the organopolysiloxanes, which are equivalent to the three types of organopolysiloxanes as claimed in the claim 1 of the instant application (para. [0076]).  Kenney also teaches that the organopolysiloxane has the general formula:
(R1 R22  SiO 1/2)w (R22  SiO2/2) x  (R2  SiO3/2 )y  (SiO4/2)z                   
wherein each R1 is an independently selected hydrocarbyl group, which may be substituted or unsubstituted, and each R2 is independently selected from R1 and an 2 are ethylenically unsaturated groups, and w, x, y, and z are mole fractions such that w+x+y+z=1 (para. [0081]). Kenney also teaches that the mole fractions are varied in the embodiment to get desired outcome. Therefore, Kenney recognizes mole fraction (thereby in turn wt. %) of the ingredient components as result effective variable because of their variation of use in different embodiments. Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the composition within a range (7 wt% to 50 wt% for the first polysiloxane, and 10 wt% to 60 wt% for the second polysiloxane, and 10 wt% to 60 wt% for the third polysiloxane as claimed in claim 1, or 20 wt% to 80 wt% for the first polysiloxane, and 20 wt% to 80 wt% for the second polysiloxane, and 20 wt% to 80 wt% for the third polysiloxane as claimed in claim 23) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

 Kenney also teaches the use of free radical photoinitiator (para. [0104]; and a hydrosilylation catalyst (para. [0116], and claim 11).  But Kenney fails to explicitly teach to use a free radical photoinitiator in an amount of about 0.01 to about 10 weight % based on the total weight of (meth) acrylate-containing polysiloxane in the composition, and also fails to teach the use of hydrosilylation catalyst in an amount of about 0.001 to about 10 weight % based on the total weight of hydride containing polysiloxane and vinyl-containing polysiloxane in the same 

Kenney and Lub also recognize that the amount of free radical photoinitiator, and the amount of hydrosilylation catalyst are result effective variable because of their influence on curing (cross-linking). Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the free radical In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 2, Kenney teaches the use of trimethylsiloxy-terminated poly(dimethylsiloxane/methylhydrogensiloxane) as an ingredient in the composition (para. [0139]). Additionally, Kenney also teaches the use of 3-methacryloyloxlpropyl as a suitable substituted acroyloyloxyalkyl group (para. [0093]).  Therefore, it would have been obvious to any ordinary artisan to substitute the methacryloyloxlpropyl as a substitute of trimethylsiloxy to end up with of methacryloyloxlpropyl-terminated poly(dimethylsiloxane) to obtain predictable result.

 	Regarding claim 4, Kenney teaches a photocurable composition, wherein the polysiloxane has two (more than claimed at least 1.75) Si-H groups per molecule (claim 11, (B)).

Regarding claim 6, Kenney teaches a photocurable composition, wherein the polysiloxane has two (more than claimed at least 1.75) reactive aliphatic ethylene groups per molecule (claim 11, (A)).

Regarding claim 9, Kenney teaches that the photocurable compound may include organopolysiloxane and organosilicon compounds, and these compounds may independently be linear or branched, and comprise of any combination of M, D, T, and Q units as defined that represent the functionality of the structural units of the organopolysiloxanes, which are equivalent to the three types of organopolysiloxanes as claimed in the claim 1 of the instant application (para. [0076]).  Kenney further teaches that these compounds have structures/formulae, which may be any hydrocarbon, aromatic, aliphatic, alkyl, alkenyl, or alkynl group. Therefore, the use of aliphatic ethylene group would have been obvious to any ordinary artisan. Additionally, Kenney teaches in claim 11, a photocurable composition, wherein the polysiloxane has two (more than claimed of at least one) Si-H groups per molecule (claim 11, (B)). Further to that Kenney teaches that the organopolysiloxane typically has a number-average molecular weight of 500-50,000 that covers the claimed range.

Regarding claim 10, and 17, Kenney teaches the use of non-functional diluents (para. [0028]) in the photocurable compound.  Therefore, with the addition of diluents, maintaining the composition within a range for the principal ingredients (and also the claimed diluent up to about 30%, or up to about 20%) would be a matter of optimization that would be performed under routine experimentation. Additionally, Kenney also teaches the use of fillers (para. [0102]) in addition to the polysiloxanes, diluents, photoinitiators, and the hydrosilylation catalysts.  Therefore, it would have been obvious to any ordinary artisan that maintaining the composition within a range for the principal ingredients (including the claimed total of at least 90% for the polysiloxanes, diluents, filler, photoinitiators, hydrosilylation catalysts etc.) would In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 11 and 13-14, Kenney teaches the use of multiple photo initiators (L-photo initiator 1, and N: photo initiator 2).  Kenney also teaches that the different photo initiators lead to different curing time based on various sample and light and other configuration (para. [0204]-[207]). Kenney further teaches the use of onium salts as cationic photo initiators (para. [0104]), and that the onium salts may contain phosphorus and/or sulfur (para. [0106]). Kenney recognizes photo initiators as result effective variable because of their variation of use in different embodiments (para. [0204]-[207]). Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of use of particular types of photo initiators, and their amount (composition %) (claimed range of 0.2 to 2.0 wt % for claim 13, and not more than 0.2 wt % phosphorus and sulfur containing photo initiators for claim14) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 12, Kenney teaches the use of 2,2-dimethoxy-2-phenylacetophenone (also known as DMPA), which is known as a photo initiator (para. [0113]); and also the use of diphenyl (2,4,6-trimethylbenzoyl) phosphine oxide (TPO) as photo initiators used in the composition (para. [0113]).

Regarding claim 16, and 24 Lub teaches the use of 1,1,3,3-tetramethyl-1,3-divinyldisiloxane, platinum complex (ABCR 1466970) as hydrosilylation catalyst (page 13, line 23).  Lub also teaches that the Pt catalyst is used in a thermal process (page 2, lines 5-19; and page 13, last paragraph).

Regarding claim 18, Kenney teaches that the concentration of organosilicon compound having an average of at least two silicon-bonded hydrogen atoms is typically sufficient to provide 0.9 to 1.1 moles of silicon-bonded hydrogen atoms, per mole of ethylenically unsaturated groups of an organosilicon compound having an average of at least two silicon-bonded ethylenically unsaturated groups (para. [0149]). Therefore the molar ratio of Si-H to reactive aliphatic ethylene in the photocurable composition is in the range of claimed 3:2 to 2:3.
Regarding claim 19, Kenney teaches that the viscosity of the composition that includes major ingredients as less than 500 cSt at 25 °C.

Claim 15 is rejected under 35 U.S.C.103 as being obvious over Kenney et al. (WO 2016/044547 A1), in view of Lub et al. (WO 2016/134972 A1), in view of Lai et al. (US Patent Number 5,081,164), hereafter, referred to as “Lai”.

Regarding claim 15, Kenney teaches a photocurable silicone composition for three-dimensional (3D) printing (abstract), which also includes photoinitiators (para. [0104]. But Kenney fails to explicitly teach the use of thermal peroxide initiators. However, Lai teaches to 

Allowable Subject Matter

	Claims 21-22 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	The prior art of references (of record) do not teach or fairly suggest the subject matter of the new independent claim 21, especially with the combination of the following limitation:
	
“a fourth polysiloxane comprising at least about one aliphatic ethylene group and at least about one Si-H group per molecule having a molecular weight of less than about 100,000 g/mol, wherein the fourth polysiloxane is present in an amount of about 1 wt% to about 80 wt%; ”.
Claim 22 depend on claim 21.
Responses to Arguments

Applicant’s argument filed on 10/25/2021 for the 103 rejections has been fully considered, but they are moot, as the examiner uses a new grounds of rejection to address the claim set (including the amended and new claims 23 and 24), and the arguments do not apply to the combination of references being used in the current rejection.

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742